Citation Nr: 0944160	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  03-11 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than January 22, 
1990, for the assignment of a total disability rating for 
bipolar disorder.

(The Veteran's alleging clear and unmistakable error (CUE) in 
an August 28, 1995, Board decision that granted entitlement 
to an effective date of January 22, 1990, and no earlier, for 
the assignment of a total disability rating for bipolar 
disorder is the subject of a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from December 1969 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefit sought on 
appeal.

According to his VA Form-9, the Veteran indicated that he 
wished to have a Board hearing; however, the Veteran 
subsequently withdrew that request.  

In April 2007, the Board remanded the claim for further 
development.  


FINDING OF FACT

In a decision issued in conjunction with this decision, the 
Board determined that its August 28, 1995, decision that 
granted entitlement to an effective date of January 22, 1990, 
an no earlier, was not clearly and unmistakably erroneous.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 22, 
1990, for the award of a 100 percent evaluation for bipolar 
disorder, have not been met.  38 U.S.C.A. §§ 5109A, 5110 
(West 2002); 38 C.F.R. §§ 3.400, 20.1400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).

In a decision issued in conjunction with this decision, the 
Board determined that its August 28, 1995, decision that 
granted entitlement to a 100 percent rating for bipolar 
disorder, effective January 22, 1990, and no earlier, was not 
clearly and unmistakably erroneous.  The Board is bound by 
the preclusive effect of that determination.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that once a determination establishing an effective date 
becomes final, only a determination that the final decision 
contained CUE could result in the assignment of an earlier 
effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 
(2006).  In light of the Board's determination that the 
August 28, 1995, decision was not clearly and unmistakably 
erroneous, there is no legal basis to assign an effective 
date prior to January 22, 1990.  Thus, the appeal must 
denied.


ORDER

Entitlement to a 100 percent rating for bipolar disorder for 
the period prior to January 22, 1990, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


